UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6706


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAHSEAN HOLMES, a/k/a Ox,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00383-CCB-1; 1:11-cv-02132-CCB)


Submitted:   July 19, 2013                 Decided:   July 31, 2013


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rahsean Holmes, Appellant Pro Se.     Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland; George
Jarrod Hazel, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rahsean Holmes seeks to appeal the district court’s

orders denying           relief    on    his   28    U.S.C.A.       § 2255       (West     Supp.

2013) motion and denying his subsequent motion to alter or amend

judgment.          The    orders    are       not    appealable         unless    a     circuit

justice       or    judge       issues     a       certificate          of    appealability.

28 U.S.C.          § 2253(c)(1)(B)             (2006).         A         certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that     the     district         court’s       assessment         of    the

constitutional claims is debatable or wrong.                            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).               When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable        claim    of    the    denial       of    a    constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Holmes has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense      with       oral     argument      because     the         facts     and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3